DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-10, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form with corrections made and including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer programs are not eligible patent subject matter because under the broadest reasonable interpretation (BRI), computer programs will cover an ineligible signal per se unless defined otherwise in the application as filed. It is acceptable to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the computer readable media.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  claim 3 has a typo.  The word “at” is repeated twice in a row on line 7 of claim 3.  It appears that a phrase similar to “which includes” should be substituted for the first “at” on line 3.  Claim 4 depends on claim 3 and is objected to for the same reason.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US Pub No. 2017/0303842)
	Regarding claims 1, 18, and 20, Yoshida teaches an information processing device comprising:
a data processing unit that determines an alertness level that is a consciousness level of a driver of a vehicle (See abstract and [0054]),
wherein the data processing unit acquires observation information about the driver, and determines the alertness level of the driver on a basis of the acquired observation information (See abstract and [0054]).
Regarding claim 2, Yoshida teaches
the vehicle is a vehicle capable of switching between automatic driving and manual driving (See abstract and [0007]), and
the data processing unit performs an observation information recording process, to acquire the observation information that is part or most of a series of actions of the driver at least one of a time of transition from automatic driving to manual driving and a time of transition from manual driving to automatic driving, and store the observation information into a storage unit (See abstract, [0076] and [0084]).

Regarding claim 11, Yoshida teaches the data processing unit acquires quality of the driver’s steering on a steering device, the quality of the driver’s steering being acquired as observation information after issuance of a manual driving return request notification to the driver. (See [0061]).
Regarding claim 12, Yoshida teaches the data processing unit acquires observation information about the driver’s response process in response to a notification to the driver, the observation information about the driver’s response process being acquired as the observation information about the driver (See [0047]-[0048]). 
Regarding claim 13, Yoshida teaches the data processing unit acquires a mode of the driver’s pressing of a response pedal in response to the notification, as the observation information about the driver's response process (See [0092]). 
Claims 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pub No. 2016/0041553).
Regarding claims 15 and 19, Sato teaches moving apparatus capable of switching between automatic driving and manual driving, the moving apparatus comprising a data processing unit that determines an alertness level that is a consciousness level of a driver of a vehicle (See Abstract, [0028], and [0029]), wherein
the data processing unit performs an observation information recording process to acquire observation information about the driver and store the observation information into a storage unit, determines the alertness level of the driver on a basis of the acquired observation information, and, in accordance with the determined alertness level, controls a notification timing of a manual driving return request notification that is a notification of request for the driver’s return from automatic driving to manual driving (See Abstract, [0008], [0014] and [0022]).
Regarding claim 17, Sato teaches the observation information about the driver after the driver gets in the vehicle includes at least one piece of (a) information acquired by passive monitoring, and (b) information about analysis of the driver’s response to a notification. (See Abstract, [0028] and [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683